FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2388
                 _____________________________

STATE FARM FLORIDA
INSURANCE COMPANY,

    Appellant,

    v.

REGINA SHEPPARD,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

                          April 29, 2019


PER CURIAM.

     State Farm Florida Insurance Company appeals an
interlocutory order denying its motion to compel appraisal. We
have jurisdiction, see Fla. R. App. P. 9.130(a)(3)(C)(iv), and our
review is de novo, MKL Enters. LLC v. Am. Traditions Ins. Co., --
So. 3d --, 44 Fla. L. Weekly D659a, 2019 WL 1065401 (Fla. 1st DCA
Mar. 7, 2019).

     After Appellee Regina Sheppard suffered water damage in her
home, she filed a claim with State Farm. State Farm agreed to pay
for the water damage, but it refused to cover costs of repairing the
leaky pipes that caused the damage. Sheppard then sued State
Farm, and State Farm demanded an appraisal under the policy
terms. State Farm then moved to abate the litigation and compel
appraisal. The trial court denied the motion.

     On appeal, State Farm argues that because it acknowledges
coverage for some portion of Sheppard’s claim, appraisal is
appropriate. Sheppard, on the other hand, argues that whether the
pipes are covered is a coverage question for judicial resolution, not
for appraisal.

     Based on our recent decision in MKL Enterprises, we conclude
that because State Farm acknowledged that some portion of the
total loss is covered, the trial court should have granted the motion
to compel appraisal. See id. (noting that by tendering partial
payment, insurer “admitted coverage for some damage while
declining to cover all repair costs [and therefore] did not ‘wholly
deny’ coverage”); see also Johnson v. Nationwide Mut. Ins. Co., 828
So. 2d 1021, 1022 (Fla. 2002) (concluding that “causation is a
coverage question for the court when an insurer wholly denies that
there is a covered loss and an amount-of-loss question for the
appraisal panel when an insurer admits that there is covered loss,
the amount of which is disputed”); People’s Tr. Ins. Co. v. Tracey,
251 So. 3d 931, 933 (Fla. 4th DCA 2018) (reversing and remanding
for trial court to compel appraisal where “the insurer admitted
coverage for the interior damage, but declined to repair the roof”).

    REVERSED and REMANDED.

LEWIS, WINSOR, and M.K. THOMAS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Scot E. Samis and Christopher Shand of Traub Lieberman Straus
& Shrewsberry, LLP, St. Petersburg, for Appellant.

Mark A. Nation and Paul W. Pritchard of The Nation Law Firm,
Longwood, for Appellee.
                                 2